EXHIBIT 10.4

Amendment No. 2 to Master Services Agreement

This Amendment Number Two (this “Amendment 2”) is entered into this 22nd day of
April, 2009 (the “Amendment 2 Effective Date”), by and between Antigenics Inc.,
a Delaware corporation having an address at 162 Fifth Avenue, Suite 900, New
York, New York 10010 (the “Company”) and Raifarm Limited, a Cyprus registered
company, having an address at Cyprus- Limassol 3030, 35 Thekla Lysioti street
Eagle Star House, 6th floor, (each a “Party” and collectively the “Parties”).
Capitalized terms not otherwise defined shall have the meaning set forth in the
Agreement.

WHEREAS, Company and Raifarm Limited are parties to that certain Master Services
Agreement with an effective date of May 23, 2007 (as amended from time to time,
the “Agreement”); and

WHEREAS, the Parties now wish to amend the Agreement as set forth herein.

NOW THEREFORE, and in consideration of the premises and mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

 

  1. The Parties acknowledge and agree that the term of the Agreement shall be
extended through [**].

 

  2. The Parties further acknowledge and agree that, except as set forth in this
Amendment 2, the Agreement shall remain in full force and effect.

 

  3. This Amendment 2 shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, U.S.A. irrespective of any conflicts
of law principles thereof.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties each have caused this Amendment 2 to be executed
by their duly respective authorized representative as of the Amendment 2
Effective Date.

 

ANTIGENICS INC., a Delaware corporation By:   /s/ Kerry Wentworth Name:   Kerry
Wentworth Title:   Vice President Clinical, Regulatory and Quality Raifarm
Limited By:   /s/ Yuri Raifeld Name:   Yuri Raifeld Title:   President and CEO

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.